Exhibit 10.56

 

David Powell, Inc.

3190 Clearview Way

Suite 100

San Mateo, CA  94402

650-357-6000

650-357-6001 (fax)

FS@davidpowell.com

[g47521kgimage002.gif]

 

PERSONAL & CONFIDENTIAL

 

October 17, 2003

 

Mr. Shawn M. O’Connor

President, Chief Executive Officer, and Director

Pharsight Corporation

800 West El Camino Real

Suite 200

Mountain View, CA  94040

 

Re:  Financial Services

 

Dear Shawn:

 

This letter is to document the arrangement between David Powell Financial
Services and Pharsight Corporation.

 

SERVICES

 

Cynthia Stevens will serve as the Interim Chief Financial Officer.  She will
report to you directly in this role and will be responsible for all
finance-related activities of the company.

 

COST

 

Cynthia’s time, as the Interim Chief Financial Officer, will be billed at a rate
of $25,000 per month (payable in two semi-monthly installments).

 

TERMS

 

Fees are billed on the 16th and the 1st of the month for the prior period and
are due upon receipt.  A copy of DPI’s Standard Terms and Conditions is attached
as Exhibit A.

 

APPROVAL

 

Shawn, if the above is agreeable to you, please sign this letter in the space
below and return the original copy to DPI.

 

--------------------------------------------------------------------------------


 

Again, thank you for giving the Financial Services Division of David Powell,
Inc. the opportunity to be of service to Pharsight.  We look forward to working
with you.

 

Sincerely,

 

Accepted:

 

 

 

 

 

 

 

 

 

 

 

/s/ Shawn M. O’Connor

 

William R. Gerth

 

Shawn M. O’Connor

 

President

 

Pharsight Corporation

 

Financial Services Division

 

 

 

 

 

 

 

WRG/jdm

 

 

 

Enclosure

 

10/17/03

 

 

 

Date

 

 

2

--------------------------------------------------------------------------------


 

EXHIBIT A

STANDARD TERMS AND CONDITIONS

DAVID POWELL, INC. - FINANCIAL SERVICES DIVISION

 

1.  Services:  David Powell, Inc., Financial Services Division (“DPI”) will use
reasonable efforts to perform the services (the “Services”) described in the
engagement letter between DPI and the Client addressed therein (the “Letter”) to
which these Standard Terms and Conditions are attached as Exhibit A.  Client
will provide DPI with all resources (physical and human) reasonably requested by
DPI to enable DPI to perform the Services.

 

2.  Fees and Expenses:  Unless otherwise specified in the engagement letter,
fees will be billed semi-monthly, on the sixteenth and first day of each month. 
Expenses incurred by DPI on behalf of the Client will be billed on the sixteenth
and the first day of the month when incurred with the fee billings.  All
invoices are due upon receipt.

 

3.  Terms:  Unless otherwise specified in the engagement letter, this engagement
will continue for two months.  After the minimum two-month engagement period,
however, either party may terminate the engagement by giving the other party 30
days’ prior written notice.  The term of the engagement may be extended at any
time by mutual agreement of the parties and, unless otherwise agreed, the
provisions of the Letter and these Standard Terms and Conditions will apply to
any such extension.

 

4.  Independent Contractor:  DPI is an independent contractor, and will
indemnify the Client and hold it harmless to the extent of any obligation
imposed by law on the Client to pay any withholding taxes, social security,
unemployment or disability insurance, or similar items in connection with any
payments made by the Client for the Services.

 

5.  No Assurance of Funding:  Client acknowledges and understands that DPI
cannot and does not guarantee that Client will obtain funding which it deems
acceptable or adequate as a result of DPI’s performance of the Services.

 

6.  Indemnification:  Client will indemnify, defend DPI and Cynthia Steves and
hold them harmless against any and all claims, damages, costs, fines, penalties,
liabilities, attorneys, and other professional fees and disbursements, suffered,
incurred by, or asserted against DPI or Cynthia Stevens in connection with its
performance of the Services to the fullest extent permitted under applicable
law, except when such claims arise as a result of DPI’s or Cynthia’s gross
negligence, gross or willful misconduct.  Client represents and warrants to DPI
and Cynthia Stevens that its Articles of Incorporation and Bylaws contain
provisions authorizing such indemnification.  In addition, Client will ensure
that Cynthia is covered by its directors and officers’ liability insurance
policy.  The obligations of Client under this paragraph are hereinafter
collectively referred to as “Indemnity Obligations.”   The Indemnity Obligations
shall survive for a period of five (5) years, any termination of DPI’s and
Cynthia’s services under this agreement and any amendment or modification
thereto.  Client agrees to promptly tender any payments due to DPI or Cynthia
Stevens, and/or counsel, under or in respect of the Indemnity Obligations,
within three (3) business days following written demand by DPI or Cynthia
Stevens, and/or their counsel, which demand shall include a detailed description
of each such obligation demanded.  Client’s Indemnity Obligations shall not
apply to costs or to amounts paid in settlement of any loss, claim, damage,
liability, or action if such settlement is effected without the consent of
Client, which consent shall not be unreasonably withheld.

 

7.  Non-Solicitation:  Client and DPI each agree not to solicit the other’s
employees without the other’s prior written consent.  If an employee should
resign from one party and become employed by the other party within the 120-day
period following such employee’s effective date of resignation, then the hiring
party will be deemed to have breached its obligations hereunder.  The parties
agree that, in such event, the hiring party will pay the other party, for such
breach, an amount equal to one-fourth (1/4) of the terminated employee’s first
year’s targeted cash compensation, including base salary and bonus, offered by
the hiring party.

 

8.  Expiration:  The proposal contained in this letter is valid for ten calendar
days from proposal date.

 

3

--------------------------------------------------------------------------------